                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

TIMOTHY L. SHELTON,                           *

       Plaintiff,                             *

vs.                                           *
                                                            CASE NO. 4:19-CV-63 (CDL)
BOBBY DODD INSTITUTE, INC.,                   *

       Defendant.                             *


                                        O R D E R

       Under       the     Court’s    local        rules,    “[a]ny        nongovernmental

corporate party to an action in this court shall file a separate

statement       identifying          all     of     its     parent        and        subsidiary

corporations and listing any publicly held company that owns 10%

or    more    of     the    party’s    stock.”            M.D.    Ga.     R.    87.1.         The

disclosure statement is supposed to be filed with the party’s

“first       appearance,      pleading,       petition,          motion,       response,      or

other    request         addressed     to    the     court.”         Fed.       R.     Civ.   P.

7.1(b)(1).           Defendant        has    not     yet     answered          or     otherwise

responded to Plaintiff’s complaint because it waived service,

but Defendant did file notices of attorney appearance and did

not file a corporate disclosure statement at that time.                                       The

Court    in    its    Rules    16/26       Order    reminded      the     parties       of    the

corporate       disclosure       rule       and      ordered       that        the     required

statement be filed within fourteen days of that Order—by June 7,
2019.   Rules 16/26 Order (May 24, 2019), ECF No. 6.        Defendant

still   has   not   filed   its   corporate   disclosure   statement.

Defendant shall file the corporate disclosure statement by June

28, 2019.

    IT IS SO ORDERED, this 17th day of June, 2019.

                                      S/Clay D. Land
                                      CLAY D. LAND
                                      CHIEF U.S. DISTRICT COURT JUDGE
                                      MIDDLE DISTRICT OF GEORGIA




                                  2
